Appeal from an order of the Family Court, Niagara County (David E. Seaman, J.), entered January 12, 2006 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, transferred primary physical residence of the parties’ child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of respondent mother that Family Court erred in modifying a prior custody order by transferring primary physical residence of the parties’ child to petitioner father. We conclude that the father established “a change in circumstances which reflects a real need for change to ensure the best interests] of the child” (Matter of Irwin v Neyland, 213 AD2d 773, 773 [1995]). The court’s determination with respect to the child’s best interests “is entitled to great deference and will not be disturbed where, as here, it is based on careful weighing of the appropriate factors . . . , including the court’s firsthand assessment of the character and credibility of the parties and their witnesses” (Matter of Pinkerton v Pensyl, 305 AD2d 1113, 1114 [2003]). Present—Gorski, J.P., Martoche, Smith, Peradotto and Green, JJ.